52 F.3d 344
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Clinton KNOX, Jr., Petitioner,v.The UNITED STATES, Respondent.
No. 95-3042.
United States Court of Appeals, Federal Circuit.
March 31, 1995.

ON MOTION
CLEVENGER, Circuit Judge.

ORDER

1
Clinton Knox, Jr. moves for reconsideration of the court's January 11, 1995 order dismissing his petition for review for failure to file a brief.


2
Knox recently retained counsel who states that Knox was unaware of his brief due date.  Counsel also states that he has "contacted the Merit Systems Protection Board seeking to obtain the hearing testimony."*


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Knox's motion is granted;  the dismissal order is vacated;  the mandate is recalled;  and the petition for review is reinstated.


5
(2) Knox's brief is due within 60 days of date of filing of this order.



*
 We remind counsel that any reference to hearing testimony in his brief must be to a transcript not the hearing tapes